ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1993-09-13_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE L’UTILISATION
DES ARMES NUCLEAIRES PAR UN ETAT
DANS UN CONFLIT ARME

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 13 SEPTEMBRE 1993

1993

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

ORDER OF 13 SEPTEMBER 1993
Mode officiel de citation:

Licéité de l’utilisation des armes nucléaires par un Etat
dans un conflit armé, ordonnance du 13 septembre 1993,
C.LJ. Recueil 1993, p. 467

Official citation :
Legality of the Use by a State of Nuclear Weapons

in Armed Conflict, Order of 13 September 1993,
LCS. Reports 1993, p. 467

 

N° de vente :
ISSN 0074-4441 Sales number 64 1
ISBN 92-1-070700-1

 

 

 
467

INTERNATIONAL COURT OF JUSTICE

YEAR 1993 1993
13 September

General List

13 September 1993 No. 93

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

ORDER

Present: President Sir Robert JENNINGS; Vice-President Opa; Judges
SCHWEBEL, NI, EVENSEN, TARASSOV, GUILLAUME, SHAHA-
BUDDEEN, AGUILAR MAWDSLEY, 'WEERAMANTRY, AJIBOLA,
HERCZEGH; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,
Having regard to Article 66, paragraph 2, of the Statute of the Court,

Whereas on 14 May 1993 the Forty-sixth World Health Assembly of the
World Health Organization adopted resolution WHA46.40 by which the
Assembly decided,

“in accordance with Article 96 (2) of the Charter of the United
Nations, Article 76 of the Constitution of the World Health Organi-
zation and Article X of the Agreement between the United Nations
and the World Health Organization approved by the General Assem-
bly of the United Nations on 15 November 1947 in its resolu-
tion 124 (ID), to request the International Court of Justice to give an
advisory opinion on the following question:
NUCLEAR WEAPONS (ORDER 13 IX 93) 468

‘In view of the health and environmental effects, would the use
of nuclear weapons by a State in war or other armed conflict be a
breach of its obligations under international law including the
WHO Constitution ? ”;

Whereas certified true copies of the English and French texts of resolu-
tion WHA46.40 were transmitted to the Court by a letter from the
Director-General of the World Health Organization dated 27 August 1993,
and received in the Registry on 3 September 1993,

Fixes 10 June 1994 as the time-limit within which written statements
may be submitted to the Court by the World Health Organization and by
those of its member States who are entitled to appear before the Court, in
accordance with Article 66, paragraph 2, of the Statute of the Court; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this thirteenth day of September, one
thousand nine hundred and ninety-three.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
